Citation Nr: 1456501	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-25 931 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression and anxiety. 

2. Entitlement to service connection for bilateral sensorineural hearing loss.

3. Entitlement to service connection for tinnitus. 

4. Entitlement to service connection for a respiratory disorder, to include pleural thickening of the lungs.

5. Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disorder (GERD), Barrett's esophagus, and irritable bowel syndrome, as due to exposure to herbicides or as secondary to a service-connected psychiatric disorder.  

6. Entitlement to service connection for a bilateral leg disorder, to include recurrent cramping of the legs, as secondary to service-connected Parkinson's disease.  

7. Entitlement to service connection for a thyroid disorder, to include thyroid tumors and thyroid nodules, as due to exposure to herbicides.  

8. Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides. 

9. Entitlement to service connection for a skin condition, to include tinea curia, skin rash, and chloracne, as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to September 1968 and from September to November 1969. 

Regarding the psychiatric claim, after receipt of the notice of disagreement, the RO increased the rating to 30 percent as of the date of the claim.  As the maximum schedular rating has not been assigned nor has the Veteran withdrawn the appeal, the claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2014, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.  

The issues of entitlement to service connection for a gastrointestinal disorder, a bilateral leg disorder, a thyroid disorder, ischemic heart disease, and a skin disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's psychiatric disability has been manifested by low motivation, depression, impaired sleep, but with mild or transient impact on his ability to perform tasks.  GAF scores have been in the 60-70 range.

2.  The Veteran was exposed to mortar and artillery fire while on active duty in Vietnam.  

2. Bilateral hearing loss was not shown in service or for many years thereafter; hearing loss is not related to service.

3. Tinnitus was not shown in service or for many years thereafter; tinnitus has been related to nonservice-connected hearing loss.

4.  The Veteran reported cold and flu-like symptoms in service; the symptoms were not shown to be chronic. 

5.  A current lung disorder, diagnosed as pleural thickening, was not shown for years after service separation and is not causally or etiologically related to service.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD with anxiety and depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2. Bilateral hearing loss was not incurred in or aggravated by service nor was it shown within a one-year presumptive period.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(b), 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

3. Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(b), 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

4.  A chronic respiratory disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating in Excess of 30 Percent for PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, DC 9411.  A 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In assessing the evidence of record, the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443; Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). 38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

The Veteran asserts that his PTSD symptoms warrant a higher rating.  At a hearing before the Board, he testified that he spent time with his wife and family but only to a certain extent.  He reported that he did not have an interest in seeing other people, participating in activities, or doing anything.  He reflected that he did not go to church or do much during the day.  He also indicated that depression caused him not to eat much and his wife told him that he drank too much.  However, he also reported that he wanted to travel and that it was not a "question of [him] not being able to see [his granddaughters] and interact with them."  

The Veteran noted that on a typical day he read the newspaper, watched TV, and used the internet but did not like to read books.  He reported increasing tension with his wife and reflected that she told him that he raised his voice to her all the time when talking about some things but he denied violent toward her or others.  He acknowledged that he had not sought treatment of any kind and was on no medication.  He stated that he had discussed possible treatment with his physician, but that he does not "think they are - [or] could be helpful."  

In a February 2010 VA examination, the Veteran denied having any psychiatric symptoms and was under no psychiatric treatment.  He reported being cautious and thoughtful but denied that those traits caused any problems.  He also denied having any problems at work (was retired) or with friends or peers.  The mental status examination was normal and he was found to have no psychiatric diagnosis.  The GAF was reported as 70.  This evidence does not support a higher rating as there were essentially no psychiatric manifestations noted.

The Veteran indicated a disagreement with the February 2010 examination and was provided another VA examination in October 2011.  He complained of depressed mood, anxiety, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.  He reported that he was prone to isolation and was tearful and guarded during the examination.

Regarding his occupational impairment, the examiner noted that the Veteran had been successful at his job as an attorney and that he had retired from this position. The examiner opined that the Veteran's psychiatric symptoms did not appear to impede his occupational functioning but he appears to have been interpersonally distant on the job and did not derive any satisfaction from his work.  Regarding his social functioning, the examiner noted that the Veteran's stress symptoms also did affect his relationship with his family as he was described as emotionally distant from his spouse and prone to isolation.  He was described as restless with difficulty fully attending and connecting with others due to his PTSD.  

Regarding his psychiatric history the Veteran, reported that after Vietnam he had been hospitalized while in the Army for several months.  The Veteran indicated that he could not recall why except that he was told he needed some rest.  He denied ever having been hospitalized psychiatrically after that period.  He denied ever having gone for outpatient psychotherapy or counseling and denied ever having been prescribed psychiatric medications.  He denied ever having experienced suicidal ideation and denied harboring homicidal ideation.  

The examiner reported that the Veteran displayed traits of the following: markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and restricted range of affect.  Further, the examiner noted persistent symptoms of difficulty falling or staying asleep, difficulty concentrating, hypervigilance, and exaggerated startle response.  He also noted that the Veteran decompensated upon return to the army and that his diagnosis was made based upon corroborating information from his claims file.  

After a mental status examination, the diagnosis was PTSD with symptoms of depression and anxiety.  The examiner found that the Veteran's occupational and social impairment was best described as causing occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  A GAF 62 was reported.  

Based on this evidence, the Board finds that the Veteran's psychiatric disability more nearly approximates the current 30 percent rating criteria.  Of note, while he 
displayed some symptoms related to motivation and establishing relationship, the examiner characterized the occupational and social impairment as mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  

This finding is consistent with the evidence that the Veteran is not on any psychiatric medication and is under no psychiatric treatment.  Further, the GAF scores of 70 and 62 demonstrate symptomology closer to 30 percent rating criteria with mild symptoms or mild difficulty in social or occupational functioning.  In addition, he reported that his condition had not precluded establishing and maintaining relationships with his granddaughters or his wife of over 40 years.  He also reported that when he was working, his work was noted to be "outstanding" and that he currently used the newspaper, television, and internet to keep track of world events.  Accordingly, a higher rating is not warranted. 

The Board has considered the Veteran's statements that his disability is worse than currently evaluated.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's psychiatric disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided primarily in the examination reports as he receives no clinical treatment) directly address the criteria under which this disability is evaluated. 

Moreover, as the examiners of record have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  

In sum, the appeal for a higher rating is denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  However, to the extent that he asserts that he is entitled to a rating in excess of 30 percent of the period on appeal, the preponderance of the evidence does not support the claim.  See 38 C.F.R 4.3.  

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as depression, losing interest in activities, and interpersonal relationships are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as disturbances of motivation and mood, panic or depression, impaired impulse control, and difficulty adapting to stressful circumstances.  Mauerhan, 16 Vet. App. at 443.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the assigned rating.  As was explained above, the criteria for an even higher rating were considered, but the currently-assigned 30 percent rating is most appropriate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Next, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In this regard, the Board must note no indication that the issue of  TDIU has been raised by this record.  Although the Veteran has noted problems with his service-connected disability, he has maintained the same job for many years and retired.  He has not contended that he is unable to work due to his service-connected disability (nor does the evidence of record suggest this).

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

If an injury or disease was alleged to have occurred or been aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

That is, while the statute provides a presumption that a particular injury occurred in service, it is still necessary for a veteran to demonstrate the presence of a current disability and to establish a nexus between the in-service event and the disability.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board must weigh the credibility of probative value of the competent evidence, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight will not be accorded to each piece of evidence contained in the record, as not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis in the decisions below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Hearing Loss and Tinnitus

As an initial matter, the Veteran has been diagnosed with hearing loss, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a) for other organic diseases of the nervous system; therefore, the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

In addition to the laws and regulations above, service connection may also be established with certain chronic diseases, including hearing loss, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  As hearing loss is listed, the one-year presumption also applies.

Turning now to the merits of the claim, the Veteran contends that he was exposed to mortar and artillery fire in Vietnam on a recurrent basis without hearing protection and reported at least one incident where he was exposed to a helicopter without hearing protection.  He indicated that he currently has a bilateral hearing loss disability, which he argues is due to his in-service noise exposure.  

The Veteran's DD-214 is of record showing that his first period of active duty October 1965 through September 1968 included service in the Republic of Vietnam.  He also testified at a hearing before the Board in July 2014 where he described in-service noise exposure.

From a review of the record, the Veteran has consistently described the type and extent of his in-service noise exposure in written statements, in oral testimony, and at his VA examination.  Moreover, his reports describe types of noise exposure which appear to be consistent with his service. 38 U.S.C.A. § 1154(a).  As such, his accounts of in-service noise exposure are found to be sufficiently credible to support a finding of in-service noise exposure.  However, noise exposure alone, even if such exposure occurred during service, is insufficient to support a grant of service connection for hearing loss.  Rather, the evidence must show that such exposure caused a hearing loss disability.

Service treatment records show normal hearing at the time of discharge from the Veteran's first period of active duty.  Specifically, the July 1968 separation examination report shows the following audiometry readings:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT 
10
0
0
-
0
-
LEFT
5
5
10
-
15
-

Audiometric readings from his brief second period of active duty show the following in October 1969:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT 
15
15
15
-
15
-
LEFT
15
15
15
-
15
-

In the Reports of Medical Histories dated in September 1968 and October 1969, he made no complaints of hearing loss or any problems related to his ears.  Therefore, the medical evidence does not show hearing loss for VA purposes or tinnitus from either period of active duty.

Post-service evidence does not reflect complaints of, treatment for, or a diagnosis of hearing loss or tinnitus for more than three decades after discharge.  During his Board hearing, the Veteran indicated that he believed that his tinnitus began within the last ten years: "Oh, it's been going on now for a long time - for years.  I would say the last eight to ten years when I really started to notice it."  That dates the onset to approximately 2004.  He was asked to if the hearing loss began about the same as the tinnitus, and he responded "No, I think the tinnitus is worse than the hearing loss."  These lay statements dating the onset of hearing loss and tinnitus to 30+ years after service separation weighs against a finding of continuity of symptomatology between his current claim and service.  
	
In addition, as a diagnosis of hearing was not rendered for more than three decades after discharge from service, it was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. §§ 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 do not apply.  As such, the appeal is denied on a presumptive basis.

Further, the evidence does not support a finding of medical nexus.  Specifically, a July 2012 VA examination revealed sensorineural hearing loss in the frequency range of 6000 Hz in the right ear and sensorineural hearing loss in frequency range of 500-4000 Hz in the left ear. The examiner opined that the Veteran's current hearing loss was less likely than not connected to his active service.  The examiner reported the following:

Veteran's history is significant for military noise exposure; however, service medical records did not reveal any evidence documenting that permanent hearing loss was incurred in active-duty military service. Veteran was discharged from active duty military service with hearing sensitivity that was clinically normal [in both ears].  Current scientific evidence asserts that permanent hearing loss related to acoustic exposure or trauma occurs immediately at the time of insult and has not been found to present with a delayed or progressive onset (Noise and Military Service - Implications for Hearing Loss and Tinnitus, Institute of Medicine.  National Academy of Sciences, 2006). Hearing loss with a delayed or progressive onset is commonly symptomatic of presbycusis genetic inheritance medical pathology, subsequent civilian noise exposure, etc.  Since service medical records indicate that the Veteran was discharged from active-duty service with stable clinically normal hearing sensitivity evidence indicates that Veteran's hearing loss began after military discharge and, thus, is less likely as not caused by or a result of his active-duty military service.

This examination was undertaken specifically to address the question on appeal and does not attribute the Veteran's hearing loss to active duty, despite his contentions to the contrary.  Essentially, the examiner opined that it was less likely than not that hearing loss was related to service.  

On the issue of tinnitus, the VA examiner reported that the Veteran complained of "whining" tinnitus in both ears with recent onset and that he attributed it to benign proximal vertigo.  The examiner opined that the Veteran's tinnitus was considered to be most likely secondary to his hearing loss.  The examiner indicated that this opinion was based upon the Veteran's reports of when the tinnitus began.  This opinion does not support the claim as it related tinnitus to nonservice-connected hearing loss.

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  Further, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion as to hearing loss and tinnitus to be of great probative value.

The Board has weighed the Veteran's statements as to a nexus and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the findings at service separation, the absence of complaints or treatment for years after service, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of a nexus between his current claims and service.  
	
Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for hearing loss and tinnitus and there is no doubt to be otherwise resolved.  As such, the appeals are denied.

A Respiratory Disorder

The Veteran is currently seeking service connection for a respiratory disorder, claimed as pleural thickening of the lungs, which he contends is related to pneumonia that he contracted while at Fort Dix in basic training.  As an initial matter, respiratory disorders, including pleural thickening, are not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Moreover, the disorder is not listed in 38 C.F.R. §§ 3.307, 3.309(a); therefore, the one-year presumption does not apply.  

Service treatment records reveal that the Veteran was treated at Ft. Dix for an upper respiratory infection in December 1965.  For definitional purposes, pneumonia is a lung inflammation caused by bacterial or viral infection, in which the air sacs fill with pus and may become solid.  An upper respiratory tract infections is defined as the illnesses caused by an acute infection which involves the upper respiratory tract: nose, sinuses, pharynx or larynx. This commonly includes tonsillitis, pharyngitis, laryngitis, sinusitis, otitis media, and the common cold.

While the evidence demonstrates complaints of cold and flu-like symptoms during the Veteran's active service, it does not show pneumonia or any chronic residuals associated with a lung disorder.  Even assuming that he was treated for pneumonia as he contends, a chronic respiratory disorder associated with pleural thickening was not shown in service.

Post-service evidence does now show a chronic respiratory disorder for many years after service.  At the hearing before the Board, the Veteran testified that he did not notice any recurring problems with pneumonia (or any other respiratory disorders) for ten to fifteen years after exiting active service (dating the onset to the early to mid-1980s).  He stated that after this ten to fifteen year period, he began having "all kinds of sinus infections and lung infections, and pneumonia."  His symptoms led him to undergo a CT scan in May 2010 which showed minimal pleural thickening at the right lung base without pleural or pericardial effusions.  This is the first recorded symptom associated with a chronic respiratory disorder, coming some 40+ years after discharge.  

In January 2011, the Veteran underwent another CT of his chest.  The physician noted that there was no collapsed lung and found no "free air." The physician did not report any current respiratory disorder and did not relate any current condition to the Veteran's in-service upper respiratory symptoms.  In August 2011, he underwent a nasopharynx CT in relation to having had several sinus infections.  He reported feeling like a golf ball was in his throat.  After imaging was performed, mucosal thickening was noted in the ethmoid sinuses.  No other significant findings were reported.  Therefore, the medical evidence does not establish a medical nexus between pleural thickening and active duty.

The Board has considered the Veteran's lay statements as they pertain to a nexus between pleural thickening and service.  He reported that he has had numerous recurring incidents of both pleurisy and pneumonia since his in-service symptoms during basic training and that he believes that the plural thickening of his lungs stem from these symptoms.  As a layperson, he is competent to report on that which comes to his senses; however, he is not competent to provide an opinion regarding a nexus between in-service symptoms and pleural thickening.  He has not provided the opinion of any medical expert supporting a possible nexus between these conditions and has not reported being told of such a link. 

As an opinion regarding the etiology of pleural thickening is beyond the capability of lay diagnosis, and as no competent opinion providing a link between the Veteran's condition and his in-service symptoms has been provided, the Board finds that the third prong of service connection criteria has not been met.  

Therefore, the Board finds that a preponderance of the competent lay and medical evidence weighs against the claim for service connection for a respiratory disorder, to include pleural thickening of the lungs, and outweighs the Veteran's more recent contentions regarding recurrent post-service symptoms.  Accordingly, the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.

Finally, with respect to all the claims, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the VCAA duty to notify was satisfied by letters dated in January 2010 (hearing loss, tinnitus, psychiatric) and August 2011 (respiratory) that fully addressed all notice elements and were sent prior to the initial RO decisions in these matters.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Further, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish effective dates in the same letters.  With those letters, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, the evidence of record includes the service treatment records, VA and private treatment records, statements from the Veteran, the August 2014 hearing transcript, and VA examination reports.  Moreover, he was afforded an opportunity to present testimony at a hearing before the Board in August 2014 which was compliant with Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 30 percent for PTSD with anxiety and depressive disorder is denied.

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.

Service connection for a respiratory disorder, to include pleural thickening of the lungs is denied. 


REMAND

Upon review of the claims file, the Board finds that the remainder of the Veteran's claims requires further development prior to adjudication by the Board. 

Gastrointestinal Disorder.  The February 2010 VA examination did not have the benefit of reviewing or discussing treatment records from December 1966, which show that the Veteran was treated for diarrhea and cramps and was diagnosed with gastroenteritis during his active service.  As the strength of an opinion is based upon its factual basis, the Board finds that a new opinion is warranted.  

Bilateral Leg Disorder.  The Veteran underwent a VA examination in July 2012.  Since this examination, he has asserted that his bilateral leg cramps are due to service-connected Parkinson's disease but no opinion was rendered as to this potential relationship.  Additionally, the October 1969 Report of Medical History noted a history of leg cramps, which was not addressed by the July 2012 examiner.  Accordingly, the Board finds that another examination is warranted.  

Thyroid Nodules.  A January 2010 Endocrinology/Metabolism clinical note reflected that the Veteran received treatment that was "related to Agent Orange."  While it is not reflected on the face of the document, he indicated that it was treatment for thyroid nodules.  While this document does not state that the thyroid nodules are at least as likely as not due to exposure to Agent Orange or herbicides, an opinion regarding direct service connection based upon exposure to herbicides is warranted.  

Ischemic Heart Disease.  The Veteran has not been provided an examination but has been diagnosed with moderate coronary artery calcium.  The medical evidence notes recurrent chest pain and moderate risks for a heart condition.  Further, his service in Vietnam would grant presumptive service-connection for ischemic heart disease if he was found to have this disorder.  Of note, the separation examination in October 1969 reported heightened blood pressure readings and his Report of Medical History indicated symptoms of heart palpitations or a pounding heart.  Accordingly, he should be afforded an examination to determine if he has ischemic heart disease. 

Skin Disorder.  A claim for chloracne was denied in April 2010.  In May 2010, the Veteran appealed and indicated that the chloracne was improperly considered and he was claiming a fungal infection.  The Board finds that this document is a notice of disagreement with the claim for a skin disorder which was received at the RO within a year of notification of the April 2010 rating decision.  The RO has yet to issue a statement of the case regarding this issue and one is needed.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records regarding the Veteran's treatment for all conditions on appeal, including related treatment from the Lyons VAMC. 
 
If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2. Schedule the Veteran for an examination for the purposes of determining the existence and etiology of any gastrointestinal disorder.  Based upon review of the service and post-service medical records, the examiner is asked to provide an opinion as to the following:

* Whether the Veteran currently has a gastrointestinal disorder, and if so, is it at least as likely as not (a 50 percent or greater probability) that this disorder, is the result of the Veteran's active service?  The examiner should specifically discuss the Veteran's diagnosis of gastroenteritis in December 1966 and his complaints of a recurrent stomach condition in January 1970.

* The examiner should also provide an opinion whether is it is at least as likely as not (a 50 percent or greater probability) that any current gastrointestinal disorder was caused or aggravated (permanently worsened) by his service-connected PTSD with depression and anxiety.

The claims file should be reviewed in conjunction with these requests and the reports thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  Rationales must accompany all conclusions.  

3. Schedule the Veteran for an examination for the purposes of determining the existence and etiology of any bilateral leg disorder.  Based upon review of the service and post-service medical records, the examiner is asked to provide an opinion as to the following:

a. Whether the Veteran currently has a bilateral leg disorder, and if so, is it at least as likely as not (a 50 percent or greater probability) that any bilateral leg disorder is the result of the Veteran's active service?  The examiner should specifically discuss the Veteran's reports of bilateral leg cramps at separation in October 1969 on the Report of Medical History. 

b. Whether the Veteran currently has a bilateral leg disorder, and if so, is it at least as likely as not (a 50 percent or greater probability) that any bilateral leg condition is the result of the Veteran's service-connected Parkinson's disorder? 

The claims file should be reviewed in conjunction with these requests and the reports thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  Rationales must accompany all conclusions.  

4. Schedule the Veteran for an examination for the purposes of determining the existence and etiology of any thyroid disorder as due to exposure to herbicides on a direct basis.  Based upon review of the service and post-service medical records, the examiner is asked to provide an opinion as to the following:

a. Whether the Veteran currently has a thyroid disorder, and if so, is it at least as likely as not (a 50 percent or greater probability) that this disorder is due to exposure to Agent Orange or any other herbicide agent? The examiner should specifically note that as the Veteran has documented service in the Republic of Vietnam his exposure to herbicides is conceded.  Further, the examiner should discuss the Veteran's treatment at the Lyons VAMC, including the endocrinology report of January 8, 2010, and that the treatment was related to Agent Orange exposure. 

The claims file should be reviewed in conjunction with these requests and the reports thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  Rationales must accompany all conclusions.  

5. Schedule the Veteran for an examination for the purposes of determining the existence and etiology of any ischemic heart disease. All appropriate testing should be conducted.  Based upon review of the service and post-service medical records, the examiner is asked to provide an opinion as to the following:

a. Whether the Veteran currently has ischemic heart disease? 

b. If the Veteran has any other current heart condition, and if so, is it at least as likely as not (a 50 percent or greater probability) that heart condition is the result of the Veteran's active service?  The examiner should specifically discuss the Veteran's complaints of heart palpitations or pounding heart reported in October 1969 and whether the Veteran reported labile hypertension in service and heightened blood pressure at separation were the manifestations of early heart disease.   

Any examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  Rationales must accompany all conclusions.  

6.  Regarding the Veteran's claim for service connection for a skin disorder, provide the Veteran with a statement of the case (SOC).  He should be advised of the time limit in which to file a substantive appeal.  Then, if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

7.  For all claims except the skin disorder, after completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated based on the entirety of the evidence.  If these claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response before returning the claims to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


